DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Regarding Claim 1, the composition is closed (“consisting of”) with a list of ingredients that does not include O, despite the requirement that there be present alumina, which contains O. It is unclear how to reconcile this discrepancy.
Regarding Claim 1, it is unclear whether or not the claimed number density alumina requirement is necessarily to be assessed at a R/2 portion longitudinal cross-section. See Specification (paragraph 71). 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

Regarding Claims 1-4, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach non-heat treated steel bar having the claimed composition and claimed number density of alumina particles in the claimed context. For example, Sano USPA 2014/0178242 teaches comparable steel composition, but teaches different treatment conditions from those taught by applicant as leading to claimed number density of alumina particles. See Sano (paragraphs 92 and 117-122; and Table 1). Among other different features, the temperatures in Sano are significantly lower than those used by applicant. See Specification (paragraph 81). Sano uses ca. 1250 degrees centigrade, whereas applicant requires at least 1600 degrees centigrade. Thus, the claimed number density of alumina particles features is not expressly taught, is not suggested, and cannot reasonably be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
22 March 2021